DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:  The phrase “a monitoring commend” in line to appears to contain a typographical error. The examiner is interpreting the phrase to be “a monitoring command”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: processing unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "said two image capturing cameras" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13, 16, 32, 37-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 106530747 A).

Concerning claim 1, Chen et al. (hereinafter Chen) teaches a system, comprising:
a housing configured to be mounted on top of a vehicle (fig. 1: shell 1; ¶0033: installing the forensics system on a police car);
a police light (fig. 2: lamp assembly 2 includes warning lights; ¶0037);
a terminal located outside said housing and configured to send a control signal (¶¶0069-0070: in-vehicle display control device including a microprocessor); and
one or more image capturing cameras (fig. 3: panoramic cameras 26; fig. 5: front camera 28 and/or rear camera 31) configured to capture image in response to said control signal from said terminal (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”), wherein said one or more image capturing cameras are located within said housing (fig. 3: panoramic cameras 26; fig. 5: front camera 28 and/or rear camera 31).

Concerning claim 2, Chen teaches the system of claim 1, further comprising a speed detector (fig. 5: front speed radar 29), which is a multi-target tracking radar configured to track and detect speed of multiple objects (¶0061: front speed measuring radar 29 adopts a multi-target radar).

Concerning claim 8, Chen further teaches the system of claim 2, wherein said speed detector is position between said two image cameras (fig. 5: front speed radar 29 is located between panoramic cameras 26 (fig. 3)).

Concerning claim 13, Chen teaches the system of claim 1, further comprising a processing unit configured to detect a traffic violation based on analysis of surveillance image obtained by said at least one of said image capturing cameras (¶¶0072-0084), wherein said processing unit is configured to detect a traffic violation selected from the group consisting of: driving in a reverse direction, failing to drive within a single lane, crossing over a center divider, median or gore, driving in an unauthorized lane, driving on a shoulder, parking violation, and any combinations thereof (¶¶0081-0082: illegal parking, loading and unloading, reversing, etc.).

Concerning claim 16, Chen teaches the system of claim 1, further comprising two panoramic cameras positioned at a left side and a right side of said housing, respectively (fig. 3: panoramic cameras 26).

Concerning claim 32, Chen teaches the system of claim 1, further comprising a computer configured to:
(1) process and analyze image captured by said one or more image capturing cameras or
speed detection data obtained by said speed detector (¶¶0070-0084);
(2) control said one or more image capturing cameras based on analysis of said image or
an input received by said terminal (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”); or
(3) control said terminal to display monitoring data obtained by said one or more image
0009).

Concerning claim 37, Chen teaches a method of adjusting a camera, comprising:
a) sending a control signal from a terminal of a system to one or more image capturing cameras (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”), wherein said system comprises: 
a housing configured to be mounted on top on a vehicle (fig. 1: shell 1; ¶0033: installing the forensics system on a police car); 
a police light (fig. 2: lamp assembly 2 includes warning lights; ¶0037); 
said terminal located outside said housing (¶¶0069-0070: in-vehicle display control device including a microprocessor); and 
said one or more image capturing cameras, wherein said one or more image capturing cameras are located within said housing cameras (fig. 3: panoramic cameras 26; fig. 5: front camera 28 and/or rear camera 31); and 
b) adjusting said one or more image capturing cameras in response to said control signal from said terminal (¶¶0069-0070: “The host 4 controls the front camera 27 , the rear camera 30 , the front speed measuring radar 29 and the rear speed measuring radar 32 to work respectively in response to the forensic mode command”).

	Concerning claim 38, Chen further teaches the method of claim 37, wherein said adjusting comprises setting said one or more image capturing cameras in one or more of the following modes:

capture snapshot images (¶¶0071-0074: capture mode);
(ii) speed detection mode, in which said one or more image capturing cameras are
configured to capture images of a speeding vehicle detected by a speed detector (¶¶0075-0078: speed mode); and
(iii) surveillance mode, in which said one or more image capturing cameras are
configured to capture video stream (¶¶0079-0084: monitoring mode, wherein the monitoring is video monitoring, see ¶0086).

Concerning claim 40, Chen teaches the system of claim 37, further comprising: sending a monitoring commend from said terminal to:
control the speed detector to detect said object (¶¶0069-0070); control said police light (¶0056); control illumination lights of said system to provide illumination for said image capturing (¶0066); control alarm speaker of said system (¶0056); control one or more panoramic cameras of said system to conduct surveillance (¶¶0056-¶0057); or control a satellite-based radio navigation receiver of said system to obtain positioning information of said system (¶0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 23, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of Ekin (US 20160132743 A1).

Concerning claim 4, Chen teaches the system of claim 1. Not explicitly taught is the system, comprising two image capturing cameras positioned on a front side of said housing, wherein optical axes of said two image capturing cameras either intersect at back of said two front-facing cameras or are parallel to each other.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system mounted on a vehicle, comprising two image capturing cameras positioned on a front side of said housing, wherein optical axes of said two image capturing cameras either intersect at back of said two front-facing cameras or are parallel to each other (fig. 2: cameras 1.3 and/or 1.6). The 

Concerning claim 23, Chen teaches the system of claim 1. Not explicitly taught is the system, wherein said police light is positioned above said one or more image capturing cameras.
Ekin teaches a portable license plate reader, speed sensor, and face recognition system mounted on a vehicle, wherein said police light is positioned above said one or more image capturing cameras (fig. 2: police lights 5 are located above cameras 1.3 and/or 1.6). The arrangement of police lights is merely a design decision implemented by the inventor. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and arrange said police light is positioned above said one or more image capturing cameras in order provide light for the cameras and ensure the clarity of the captured image.

Concerning claim 35, Chen teaches the system of claim 32. Not explicitly taught is the system, wherein said computer is configured to analyze facial image captured by said one or more capturing cameras.
0071).
Taking the teachings of Chen and Ekin, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ekin into the Chen invention and analyze facial images captured by said one or more capturing cameras in order to recognize the persons that are being searched (Ekin, ¶0019).

Concerning claim 36, Ekin further teaches them system of claim 35, wherein said computer is further configured to identify a person from said facial image captured by said one or more image capturing cameras (¶0019).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of Pederson (US 6590502 B1).

Concerning claim 26, Ekin teaches the system of claim 1. Not explicitly taught is the system, further comprising LED display panel attached to said housing.
Pederson teaches an LED warning light mounted on a vehicle, further comprising LED display panel attached to said housing (col. 6, ll. 6-20” LED’s 30 capable of displaying information).
Taking the teachings of Chen and Pederson, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed Pederson, col. 6, ll. 6-20).

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106530747 A) in view of Gersten (US 20180053394 A1).

Concerning claim 39, Chen teaches the method of claim 37. Not explicitly taught is the method, wherein said adjusting comprises adjusting one or more configurations of said one or more image capturing cameras selected from the group consisting of: focal plane, orientation, positioning relative to said housing, exposure time, and frame rate.
Gersten teaches a danger monitoring system (e.g., municipal surveillance cameras, body worn cameras, dashboard cameras or other vehicle mounted cameras), wherein said adjusting comprises adjusting one or more configurations of said one or more image capturing cameras selected from the group consisting of: focal plane, orientation, positioning relative to said housing, exposure time, and frame rate (¶0049: pan-tilt-zoom, focus, infrared-mode, and increasing frame-rate in variable frame rate cameras).
Taking the teachings of Chen and Gersten, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gersten into the Chen invention and adjust one or more configurations of said one or more image capturing cameras in order to adjust their settings to optimize clear recordings of the area surrounding where the shot originated (Gersten, ¶0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425